DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, and 6-8 are pending.
Applicants have filed an amendment to the claims on 9/2/2022, with changes to the parent claim 8.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.  The applicants have amended parent claim 8 concerning the cross section of the flow passage and the decreasing linearly and continuously from the storage hollow to the connecting portion of the second extending portion to the first extending portion, this feature appears to be taught in the instant application in Fig. 5.
Wherein, the arguments are based upon the changes to the parent claim, the features after further considerations are seen in the prior art references.  In this case, the structure taught by Tajiri is relevant and incorporated into the rejection of the claimed invention as seen below.  The nozzle construction of the claimed invention is noted particularly of the direct connection of the first portion to the storage hollow, wherein, the Tajiri reference that teaches of fiber forming nozzle structures to a manifold (storage hollow) provides a known structure of this arrangement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2018/0202074) in view of Park (US 2016/0083868) and Tajiri (US 8936454).
In regards to claim 8, Uchida teaches of an electrospinning head comprising: 
a head main body (22) in which a storage hollow capable of storing a material liquid is formed in the inside; 
and 5a nozzle made of an electrically conductive material (see teaching of connector (21) and nozzle (20) being of conductive material, see stainless steel [0028], [0032]) and projecting from an outer peripheral surface of the head main body, a flow passage which communicates with the storage hollow being formed inside the nozzle, and an ejection port (20a) of the flow passage being formed at a 10projecting end of the nozzle from the head main body, the nozzle being configured to be applied with a voltage to form an electrical field around the nozzle (the voltage applied via power supply 4, see [0054] and Fig. 1), wherein the nozzle comprises: 

    PNG
    media_image1.png
    606
    591
    media_image1.png
    Greyscale

a first extending portion (see connector 21) that constitutes a connecting portion to the outer peripheral surface of the 15head main body, a part of the first extending portion excluding the flow passage having a first volume; 
and a second extending portion (see nozzle 20) that further projects from the first extending portion toward a projection direction of the nozzle and constitutes the projecting end 20of the nozzle, a part of the second extending portion excluding the flow passage having a second volume smaller than the first volume, and a dimension of the second extending portion along the projection direction being smaller than that of the first extending portion.

Uchida does not teach of the claimed specific cross section flows in the regions of the connecting portion between the second and first extending portion and of the cross section between the connecting portion of the head main body to the second extending portion to the first connecting portion, particularly of the first extending portion having the flow passage decreasing linearly and continuously from the storage hollow to the second connection portion.

In this regards, see the electrospinning apparatus of Park, regarding Fig. 5-9, see nozzle 42.  See the cross section of the flow passage, with the regions.

    PNG
    media_image2.png
    803
    1206
    media_image2.png
    Greyscale

As seen above, there is a decreasing in cross section of the flow passage that runs from the head main body to the connection between the first extending portion and second extending portion.  Further, the second extending portion section from the first extending portion to the projecting end of the nozzle is a substantially constant cross section.  Figs. 4-9, see [0114] are directed to other exemplary embodiment of the apparatus, and directs to a known nozzle configuration of the electrospinning apparatus, particularly from the head main body 43 to the nozzles 42.  The electrospinning apparatus providing for formation of nanofiber of uniform quality, see abstract.  As seen here, it is known in the electrospinning arts regarding the nozzle that is attached to the storage hollow that includes a portion of the nozzle having a decreasing portion that is linear and continuous for a segment of the first extending portion to the second extending portion.
It would have been obvious for one of ordinary skill in the art to modify the flow passage of the nozzle structure of Uchida with the portions that include constant and decreasing cross sections as taught by Park as a known flow passage design of the nozzles for an electrospinning apparatus, thereby to improve the nanofiber quality produced.

Furthermore, concerning the first connection portion to be directly connected to storage hollow and from here which it is to be continuously and linearly decreasing in the flow path, the Tajiri also teaches of this particular arrangement for forming fibers.  As seen in Fig. 8B of the nozzle length, see nozzle 12, with the different nozzle sections, with a portion with a linear decreasing flow path from the storage hollow (see manifold) and the first portion and the tip.  These are an embodiment of the discharge nozzle of the resin extrusion die.

    PNG
    media_image3.png
    322
    499
    media_image3.png
    Greyscale

Here, the teaching of the nozzle that connects directly to the claimed storage hollow, and further having a first extending portion that is linearly and continuously decreasing from the storage hollow to the connection with the second extending portion of the nozzle.
It would have been obvious for one of ordinary skill in the art to modify the flow passage of the nozzle structure of Uchida in view of Park with the first extending portion that include entirety of the first extending portion to have a linear and continuous decreasing flow path from the storage hollow as taught by Taijiri as a known flow passage design of the nozzles for fiber forming.

25In regards to claim 7, an electric power source that applies a voltage to the nozzle of the electrospinning head.  See Uchida, Fig. 1, power supply that provides a voltage to the nozzle, main body, and connector, see [0054].

5In regards to claim 3, the electrospinning head according to claim 1, wherein a thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is smaller than that of the first extending portion.  See the teaching by Taijiri in marked up Fig. 8 above, wherein the first extnending portion has a thickness that is greater than the first extending portion.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Park and Taijiri as applied to claim 3 above, and further in view of Kim (US 8178029).
10In regards to claim 4 (dependent upon claim 3), wherein the thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is uniform up to the projecting end of the nozzle.  
See teaching by Kim regarding the portions with thickness being uniform up to the projecting end of the nozzle, further Uchida teaches of the nozzles also with thickness being constant.  In this regards, of a related nozzle in the electrospinning arts (see Kim Figs.1 and 4 that teaches connection of voltage to the nozzle), Kim also teaches of the concept of the thinner walls for the extended portion of the spinneret 102, nozzle 104, see Figs. 2a, 2b, see marked up version of Fig. 2B below.

    PNG
    media_image4.png
    572
    651
    media_image4.png
    Greyscale

The arrangement Kim being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.	
It would have been obvious for one of ordinary skill in the art to modify the walls of the second extending portion of Uchida in view of Park and Taijiri with the uniform thickness as taught by Kim of alternate nozzle designs that can be incorporated into the electrospinning device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida ‘074 in view of Park, Taijiri, and Kim as applied to claim 4 above, and further in view of Uchida (US 2017/0145594).
In regards to claim 6, 20wherein the thickness of the first extending portion from the flow passage to the outer peripheral surface of the nozzle decreases as an area in the first extending portion becomes closer to the connecting portion connecting to the second extending portion.  
	The Uchida ‘074 and Kim references do not teach of the thickness of the first extending portion decreasing from the connecting portion to second extending portion.
It is noted Taijiri in Fig. 8 shows the first extending portion having a thicker nozzle compared to the second extending portion.  In regards to decreasing as an area as it becomes closer, Taijiri does not specifically teach of this feature.

In this regards, it is known in the nozzle features of the same field of endeavor, as seen in Uchida ‘594 that teaches of the wall thickness as it slopes in the first portion, see 10, 10B, Fig. 2B.

    PNG
    media_image5.png
    332
    354
    media_image5.png
    Greyscale

The arrangement of Uchida ‘594 being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.  
Here, it would have been obvious for one of ordinary skill in the art to modify the nozzle of Uchida ‘074 in view of Park and Kim with the decreasing wall thickness as taught by Uchida ‘594 as a known alternative flow passage design of the nozzle as this is a simple substitution of one known element for another (thicknesses and shape of the nozzle) to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and in light of the latest amended claims.  The following references have been previously made of record in the application:
Chun (US 2005/0233021) - Chun teaches of an electrospinning apparatus and nozzle pack, and in Fig. 5, includes a nozzle structure 122 (spinning nozzle) with a threaded region 44 with a first portion 40 that includes a flow path that decreases, while a second portion 42 of the nozzle.  The threaded region (screw part) connects the nozzle body to the lower portion of the body 20 (corresponds to a claimed storage hollow), see [0049-0052].

Robertson (US 2008/0131615) - Robertson teaches of an electrospinning array that includes the nozzles that are located upon the storage hollow 45, see Fig. 6 and 7, wherein the first portion of the nozzle portion connects from the storage hollow portion with a decreasing flow path that decreases at the claimed linear progression prior to connection to the second portion, see relief areas 22, also Fig. 7A. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744